EXHIBIT 10.25

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is entered into as of the 29th day of November,
2004, by and between COMMERCIAL FEDERAL CORPORATION, a Nebraska corporation (the
“Corporation”), and its wholly-owned subsidiary, COMMERCIAL FEDERAL BANK, A
FEDERAL SAVINGS BANK (the “Bank”) – collectively referred to herein as the
“Employer” – and FREDERICK R. KULIKOWSKI (“Kulikowski”).

 

R E C I T A L S:

 

A. The Corporation and the Bank wish to employ Kulikowski as President and Chief
Operating Officer of the Corporation and of the Bank on the terms set forth
below, and Kulikowski desires to accept such employment.

 

NOW, THEREFORE, the Corporation, the Bank, and Kulikowski hereby agree to the
following terms of employment:

 

1. Employment and Term of Agreement. The Employer agrees to employ Kulikowski,
and Kulikowski agrees to be employed by the Employer, in the capacity of
President and Chief Operating Officer of the Corporation and of the Bank for a
period of three (3) years beginning on the date of this Agreement and on the
terms stated in this Agreement. In such position, Kulikowski shall be subject to
the direction of the Chairman and Chief Executive Officer and of the respective
Boards of Directors of the Corporation and of the Bank.

 

2. Time and Effort. To the best of his abilities, Kulikowski shall diligently
and conscientiously devote his full working time and energies and best efforts
to the faithful discharge of his employment duties under this Agreement.

 

3. Compensation.

 

a. During the term of this Agreement, the Employer shall pay to Kulikowski a
semi-monthly base salary at a rate that is not less than Kulikowski’s starting
semi-monthly base salary. The base salary may be increased from time to time as
the Compensation Committee of the Board of Directors of the Corporation may
approve.

 

b. Kulikowski shall be entitled to participate in all benefits that are made
available to executive officers of the Employer as of the date of this
Agreement, and as may be made available to such executive officers from time to
time in the future by the respective Boards of Directors of the Corporation and
of the Bank, including but not limited to (i) all short-term and long-term
incentive plans (both cash and stock) and all deferred compensation plans; (ii)
all benefit plans [such as but not limited to, medical, life insurance,
retirement, and paid time off (PTO)]; and (iii) any perquisite program.
Kulikowski’s participation in and rights and obligations under any such plan or
program shall be subject to each of the terms and conditions of the pertinent
plan or program, including the eligibility terms and conditions of the pertinent
plan or program.

 

4. Termination of Employment and Payment of Severance.

 

a. The Employer may terminate Kulikowski’s employment at any time. However, if
the Employer terminates Kulikowski’s employment at any time during the term of
this Agreement for any reason other than cause, as defined below, the Employer
will pay or provide to Kulikowski all compensation and benefits as described in
Section 3 that have become due through the effective date of termination and,
subject to the provisions of Section 7, the Employer will also pay a severance
payment to Kulikowski by continuing Kulikowski’s base salary, less applicable
withholdings, for any unexpired portion of the three-year term of this
Agreement.

 

b. Kulikowski shall have no right to receive any severance payment under this
Agreement if his employment is terminated for cause. Termination “for cause”
shall mean termination because of (1) any act of personal dishonesty, (2)
incompetence, (3) willful misconduct, (4) breach of fiduciary or other duty



--------------------------------------------------------------------------------

involving personal profit, (5) intentional failure to perform assigned duties,
(6) willful violation of any law, rule or regulation (other than traffic
violations), (7) willful violation of any final cease-and-desist order, (8) any
circumstance described in subsection 5.b. or 5.c or 5.d. below, (9) excessive
use of alcohol or use of illegal drugs, interfering with Kulikowski’s
satisfactory performance under this Agreement, continuing after warning; (10)
indictment, filing of an information, an arraignment or a conviction of a felony
or of any crime involving moral turpitude, fraud or misrepresentation, (11)
commission by Kulikowski of any willful or intentional act that injures or could
reasonably be expected to injure the reputation, business or business
relationships of the Employer, or 12) any material breach of any provision of
this Agreement.

 

5. Regulatory Provisions.

 

a. If Kulikowski is suspended and/or temporarily prohibited from participating
in the conduct of the Bank’s affairs by a notice served under Section 8(e)(3) or
(g)(1) of the Federal Deposit Insurance Act [12 U.S.C. § 1818(e)(3) and (g)(1)]
or pursuant to other regulatory authority, the Employer’s obligations under this
Agreement shall be suspended as of the date of receipt of the notice unless
stayed by appropriate proceedings. If the charges in the notice are dismissed,
the Employer may in its discretion (i) pay Kulikowski all or part of the
compensation withheld while the Employer’s contract obligations were suspended;
and (ii) reinstate (in whole or in part) any of the Employer’s obligations which
were suspended.

 

b. If Kulikowski is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act [12 U.S.C. § 1818(e)(4) or (g)(1)]
or pursuant to other regulatory authority, all obligations of the Employer under
this Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

 

c. If the Bank is in default [as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. § 1813(x)(1)], all obligations of the Employer
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

d. Except to the extent the Employer determines that continuation of this
Agreement is necessary for the continued operation of the Bank, all obligations
of the Employer under this Agreement shall be terminated:

 

i. At any time that the Federal Deposit Insurance Corporation (“FDIC”) enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 13(c) of the Federal Deposit Insurance Act [12
U.S.C. § 1823(c)]; or

 

ii. At any time that the FDIC approves a supervisory merger to resolve problems
related to operation of the Bank or when the Bank is determined by the Director
to be in an unsafe or unsound condition.

 

Any rights of the parties that have already vested, however, shall not be
affected by such action.

 

6. Disability, Death, Retirement and Resignation. If Kulikowski becomes disabled
by a disability during the three-year term of this Agreement, this Agreement
shall terminate and the compensation, benefits, and severance payment specified
in Subsection 4.a of this Agreement shall be payable to Kulikowski as in the
case of a termination for a reason other than cause and upon the same conditions
as stated in Subsection 4.a. of this Agreement. As used in this paragraph,
“disability” means Kulikowski’s absence from his duties with the Employer on a
full-time basis for one hundred eighty (180) consecutive calendar days, as a
result of Kulikowski’s incapacity and inability to work due to physical or
mental illness or injury, unless within thirty (30) days thereafter Kulikowski
shall have returned to the full-time performance of his duties.

 

Subject to the provisions of Section 7, if Kulikowski dies while this Agreement
is in effect, a severance payment equal to twelve (12) months base salary,
payable in equal monthly installments and less applicable tax withholdings, will
be paid directly to Kulikowski’s spouse if she survives him or to Kulikowski’s
heirs at law if his spouse does not survive him, beginning with the first month
following the month in which Kulikowski’s death occurs. If Kulikowski’s spouse
survives him but dies before the last of such payments has been made, any

 

2



--------------------------------------------------------------------------------

monthly payments remaining unpaid will be paid to Kulikowski’s heirs at law,
subject to the provisions of Section 7. For purposes of this paragraph,
Kulikowski’s heirs at law and their respective shares of such payments shall be
determined in accordance with the then existing intestacy laws of the State of
Nebraska.

 

If Kulikowski retires, this Agreement shall terminate and no severance payments
shall be due under this Agreement. As used in this paragraph, “retires” shall
mean a voluntary departure by Kulikowski from the employment of the Employer
during the term of this Agreement with the written consent of the Employer.

 

If Kulikowski unilaterally resigns or otherwise voluntarily leaves the
Employer’s employment without the written consent of the Employer, no severance
payments shall be due under this Agreement.

 

7. Change of Control. In addition to this Agreement, the parties hereto have
entered into or are entering into a Change of Control Agreement. To the extent
that Kulikowski receives a severance payment under the Change of Control
Agreement (or any future, replacement or supplemental change of control
agreement), such severance payment amount shall reduce the amount of severance
payment to which Kulikowski otherwise would be entitled under this Agreement.

 

8. Construction; Other Terms and Conditions. Except as may be inconsistent with
this Agreement or as expressly provided otherwise in this Agreement, or in any
future extension(s) or modifications(s) of this Agreement, the terms and
conditions of Kulikowski’s employment shall be as stated in, and this Agreement
shall interpreted consistently with, the written “SUMMARY OFFER OF EMPLOYMENT
FOR Fred Kulikowski.”

 

9. Noncompetition. Kulikowski agrees that the Employer has a legitimate need to
prevent competitive endeavors by a former employee who, while employed by the
Employer, has acquired confidential information or trade secrets pertaining to
the Employer’s business operations. In his employment as President and Chief
Operating Officer of the Employer, Kulikowski will acquire knowledge of and be
closely and directly involved in formulating and executing the Employer’s
confidential business plans. Kulikowski therefore agrees that for two years
after the cessation for any reason whatsoever of Kulikowski’s employment by the
Employer, whether such cessation is voluntary or involuntary on Kulikowski’s
part, Kulikowski will not accept employment in any position of senior management
by or with any other entity engaged in the retail, commercial and/or consumer
banking industry at any location within any portion of the relevant market.

 

As used in this Section 9:

 

(A) the phrase “position of senior management” shall mean and include only the
following positions: (1) membership on the board of directors, (2) the highest
ranking officer position within the employing entity (typically called “chief
executive officer” or equivalent), and (3) any other position that is three or
fewer reporting levels removed from such highest ranking officer position within
the employing entity, and

 

(B) the phrase “relevant market” shall mean and include only those locations
which are within a twenty (20) mile radius of any retail, commercial or consumer
banking facility of the Employer.

 

10. Agreement Not to Solicit Employer’s Employees. Kulikowski agrees that the
Employer has a legitimate interest in protecting the stability of its workforce
and the cost and expense invested in training its employees. Kulikowski
therefore agrees that while he is employed by the Employer and for one (1) year
after the cessation of such employment, whether such cessation is voluntary or
involuntary on Kulikowski’s part, Kulikowski will not, directly or indirectly,
on Kulikowski’s own behalf or on behalf of any other person or business entity
other than the Employer, contact or initiate communication with – or cause or
induce any other individual to contact or initiate communication with – any
employee of the Employer to attempt to solicit or induce such employee of the
Employer to leave his or her employment with the Employer. This Section 10 shall
apply regardless of whether such employee of the Employer is employed by the
Employer pursuant to a written or oral agreement or understanding and regardless
of whether such employee of the Employer is employed by the Employer for a
definite period of time or at will.

 

3



--------------------------------------------------------------------------------

As used in this Section 10, the phrase “employee of the Employer” shall mean and
include only employees of the Employer with whom Kulikowski became acquainted,
worked and had personal contact while Kulikowski was employed by the Employer.

 

This Section 10 shall not be interpreted to prevent or prohibit Kulikowski from
communicating with any employee of the Employer who initiates the contact or
communication with Kulikowski.

 

11. Confidential Information: Nonuse and Nondisclosure. Kulikowski agrees that
he will not at any time, whether during or after the term of this Agreement –
except while employed by the Employer and acting for the Employer’s benefit –
disclose, disseminate, or use any confidential or proprietary information or
data of the Employer or concerning the Employer’s employees, operations,
customers, existing or contemplated products or services, pricing policies,
marketing and hiring techniques, financial information, costs, profits, sales,
confidential business or other confidential plans of any nature, or other
confidential or proprietary information or data of any kind. This provision will
preclude Kulikowski from using and disclosing only “confidential or proprietary
information or data” of Employer, which shall be interpreted to mean information
and data that Employer reasonably seeks to retain and preserve as confidential
and has not publicly disclosed.

 

12. Severability. If any portion of this Agreement is held to be invalid or
unenforceable for any reason, it is agreed that such invalidity or
unenforceability shall not affect the other portions of this Agreement and that
the remaining covenants, terms, conditions and portions hereof shall remain in
full force and effect, and any court of competent jurisdiction may so modify the
remaining provision(s) so as to make it or them valid and enforceable.

 

13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Employer, its successors and assigns, including any
corporation which may merge or consolidate with Employer, or acquire all or
substantially all of the assets and business of the Employer.

 

14. Federal Deposit Insurance Act; Other Legal Prohibitions. Notwithstanding
anything in this Agreement to the contrary, no payment shall be made under this
Agreement contrary to the requirements or prohibitions of Section 18(k) of the
Federal Deposit Insurance Act [12 U.S.C. § 1828(k)] or regulations or orders
issued thereunder, or contrary to any other law, regulation or order applicable
to and binding upon the Bank or Corporation.

 

15. Governing Law. This Agreement shall be construed and enforced in accordance
with the applicable regulations and laws of the United States and of the State
of Nebraska.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

COMMERCIAL FEDERAL CORPORATION, a Nebraska corporation, By:  

/s/ W.A. Fitzgerald

    W.A. Fitzgerald, Chairman and
Chief Executive Officer COMMERCIAL FEDERAL BANK, A FEDERAL SAVINGS BANK, By:  

/s/ W.A. Fitzgerald

    W.A. Fitzgerald, Chairman and
Chief Executive Officer    

/s/ Frederick R. Kulikowski

    Frederick R. Kulikowski

 

4